 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Josef Timothy Dixon,                                No. CV-18-01129-PHX-DWL (JFM)
10                  Plaintiff,                           ORDER
11   v.
12   Paul Penzone, et al.,
13                  Defendants.
14
15          This is a § 1983 action brought by a pro se prisoner. The first amended complaint
16   alleges, in a nutshell, that while Plaintiff was in pretrial custody on state criminal charges,
17   various jail and other law enforcement officials engaged in misconduct that had the effect
18   of interfering with Plaintiff’s ability to represent himself in his criminal prosecution. (Doc.
19   7.) On August 21, 2018, the Court issued a screening order concluding that, although
20   Plaintiff’s first amended complaint did contain some facially valid claims, those claims
21   were “intertwined with his right to self-representation in his criminal case.” (Doc. 8 at 11.)
22   Accordingly, the Court decided to stay this case under Younger v. Harris, 401 U.S. 37
23   (1971), pending the outcome of Plaintiff’s criminal case. (Id. at 12.)
24          On December 21, 2018, Defendants filed a notice informing the Court that Plaintiff
25   had been convicted at trial in October 2018 and had subsequently been sentenced to a term
26   of imprisonment and filed a notice of appeal with the Arizona Court of Appeals. (Doc.
27   30.)
28          On January 4, 2019, the Court issued an order to show cause (“OSC”) requiring
 1   Defendants to address (1) whether the Younger stay should remain in effect given the
 2   conclusion of Plaintiff’s state-court trial, and (2) if not, whether this case should be
 3   dismissed under Heck v. Humphrey, 512 U.S. 477 (1994), because a favorable outcome
 4   here might call into question the validity of Plaintiff’s underlying conviction. (Doc. 36.)
 5   The order further provided that Plaintiff would have 14 days, following the submission of
 6   Defendants’ brief, to file a response. (Id.)
 7          On January 17, 2019, Defendants filed a response to the OSC. (Doc. 40.) In it, they
 8   argued that the Younger stay should remain in place pending Plaintiff’s state-court appeal
 9   of his conviction because, under Ninth Circuit law, “exhaustion of state appellate remedies
10   does not occur until the losing party appeals the adverse rulings.” (Id. at 2.) Alternatively,
11   Defendants argued that “if the Court determines that it would be in the best interest of all
12   parties to lift the stay and resolve this matter at this time, or if it is determined that the
13   Younger requirements are no longer met despite the pending criminal appeal, this Court
14   should review this case and properly dismiss it [under Heck].” (Id. at 3.)
15          On February 7, 2019, Plaintiff filed a document entitled “Plaintiff’s Motion for
16   Latitude Pursuant to Rule 6 of the AZ R. Civil Procedures.” (Doc. 41.) This document did
17   not address Defendants’ arguments concerning the applicability of Younger and Heck.
18          On February 28, 2019, Magistrate Judge Metcalf issued a report and
19   recommendation (“R&R”) concluding the Younger stay remain in effect “pending the
20   resolution of Plaintiff’s criminal case originating in Maricopa County Superior Court, case
21   number CR 2017-005978, and any direct appeal therefrom, including Arizona Court of
22   Appeals Division I, case number 1 CA-CR-18-0831, and any petition for review therefrom
23   to the Arizona Supreme Court or the expiration of the time for such petition. Provided that
24   such stay does not preclude matters in furtherance of completion of service on the
25   defendants, or the resolution of Plaintiff’s pending ‘Motion for Latitude Pursuant to Rule
26   6’ . . . .” (Doc. 42.) The R&R further provided “[t]he parties shall have fourteen (14) days
27   from the date of service of a copy of this recommendation within which to file specific
28   written objections with the Court.” (Id. at 6.)


                                                    -2-
 1          Here, no such objections have been filed.1 Thus, the Court accepts the Magistrate
 2   Judge’s recommendation. See, e.g., Thomas v. Arn, 474 U.S. 140, 149-50 (1985) (“It does
 3   not appear that Congress intended to require district court review of a magistrate’s factual
 4   or legal conclusions, under a de novo or any other standard, when neither party objects to
 5   those findings.”); Schmidt v. Johnstone, 263 F. Supp. 2d 1219, 1226 (D. Ariz. 2003) (“[N]o
 6   review is required of a magistrate judge’s report and recommendation unless objections are
 7   filed.”). See also United States v. Reyna-Tapia, 328 F.3d 1114, 1221 (9th Cir. 2003)
 8   (“[T]he district judge must review the magistrate judge’s findings and recommendations
 9   de novo if objection is made, but not otherwise.”).
10          Accordingly,
11          IT IS ORDERED that the R&R’s recommended disposition (Doc. 42 at 6) is
12   accepted.
13          IT IS FURTHER ORDERED that the Younger stay will remain in effect pending
14   the resolution of Plaintiff’s criminal case originating in Maricopa County Superior Court,
15   case number CR 2017-005978, and any direct appeal therefrom, including Arizona Court
16   of Appeals Division I, case number 1 CA-CR-18-0831, and any petition for review
17   therefrom to the Arizona Supreme Court or the expiration of the time for such petition.
18          IT IS FURTHER ORDERED that this stay does not preclude (1) matters in
19   furtherance of completion of service on the defendants or (2) the resolution of Plaintiff’s
20   pending “Motion for Latitude Pursuant to Rule 6” (Doc. 41).
21          IT IS FURTHER ORDERED that (1) the Clerk of Court must continue to indicate
22   on the docket that this case is stayed, (2) Defendants must not answer the First Amended
23   Complaint until further order of the Court, and (3) within 90 days of this Order, and on the
24   first business day of every third month thereafter, Defendants must file with the Court a
25   “Notice of Status” that informs the Court of the status of Plaintiff’s criminal case and the
26   direct appeal therefrom, including any petitions for review or petitions for writs of
27   1
            Although Defendants subsequently filed a response to Plaintiff’s “Motion for
     Latitude,” that response does not challenge the R&R’s recommendation that the Younger
28   stay remain in effect—it simply argues that the “Motion for Latitude” should be denied on
     the merits. (Doc. 43.)

                                                -3-
 1   certiorari.
 2          Dated this 30th day of April, 2019.
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  -4-
